—Appeal by the People from an order of the Supreme Court, Queens County (Flaherty, J.), dated October 20, 1999, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the order is affirmed, with costs.
After a hearing, the Supreme Court determined that the police lacked probable cause to arrest the defendant, and therefore suppressed his subsequent statements to the police as the fruit of an unlawful arrest. The People appeal, and we affirm.
We reject the People’s contention that the hearing court violated the doctrine of law of the case (see, People v Evans, 94 NY2d 499, 502) by expanding the scope of the pretrial hearing to include the defendant’s claim that the police lacked probable cause to arrest him. The People’s claim that another Supreme Court Justice had implicitly denied the defendant’s request for a Bunaway hearing (see, Bunaway v New York, 442 US 200) is without merit, and under the circumstances presented here, the hearing court properly expanded the scope of the Huntley hearing (see, People v Huntley, 15 NY2d 72) to include the defendant’s Bunaway claim based on facts of which the defendant could not, with due diligence, have previously been aware (see, CPL 255.20 [3]).
The hearing court correctly determined that the police lacked probable cause to arrest the defendant in this case. The defendant was arrested based upon hearsay information provided by a known citizen informant. Therefore, to establish the existence of probable cause, the People were required to satisfy the two-prong Aguilar-Spinelli test (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410). That is, they were required to establish the reliability of the hearsay informant, and the basis of the informant’s knowledge (see, People v Ketcham, 93 NY2d 416, 420). Although the defendant’s landlord “is presumed to be personally reliable” (People v Parris, 83 NY2d 342, 350; People v Hetrick, 80 NY2d 344, 349), the basis of the landlord’s knowledge was not sufficiently established (see, People v Parris, supra, at 350). Joy, J. P., S. Miller and Luciano, JJ., concur.